                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE DIVISION

    UNITED STATES OF AMERICA,                       )
                                                    )
                 Plaintiff,                         )                       2:20-CR-74
                                                    )
          vs.                                       )
                                                    )
                                                    )
   CHARLES ELSEA, JR., et al,
                                                    )
                                                    )
                 Defendant.
                                                    )



                                             ORDER

          Defendant Steve Steward has filed a Motion to Continue [Doc. 125] in this matter. A

   hearing will be held on this motion by teleconference on Tuesday, April 6, 2021 at 9:00 a.m.

   Counsel for all parties shall participate in the conference by calling 1-888-278-0296 and using

   access code 1539438 at the appointed time.




          SO ORDERED:




                                                /s Cynthia Richardson Wyrick
                                                United States Magistrate Judge




Case 2:20-cr-00074-JRG-CRW Document 131 Filed 03/29/21 Page 1 of 1 PageID #: 343
